Title: To James Madison from John Mitchell, 21 May 1803
From: Mitchell, John
To: Madison, James


					
						Sir
						Havre 21st. May 1803
					
					I had the honor of Writeing You the 15 instant via Boston informing You that by order of Our Ministers at Paris I was about to engage a Vessel to carry out a Special Messenger with Dispatches.  I accordingly engaged the Brig Enterprize Bound for New York—ownd & Commanded by Captn. Wilcox—with Whom Mr. Hughes Who has charge of the Dispatches, proceeds.
					I feel particular pleasure that My first official Act should be to transmitt a Treaty of so great importance and Which I presume will afford so much satisfaction to evry Individual Attatched to our Country.  For the Passage of Mr. Hughes (⅌ order of the Ministers) I have drawn upon you for One hundred and forty Dollars which you will please order to be paid.  With perfect respect I am Sir Your very Obet. Servt.
					
						John Mitchell
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
